Exhibit 99.1 NEWS RELEASE HECLA COMPLETES ACQUISITION OF MINES MANAGEMENT, INC. FOR IMMEDIATE RELEASE September 13, 2016 COEUR D'ALENE, IDAHO Hecla Mining Company ( NYSE:HL ) announced today that its acquisition of Mines Management, Inc. (Mines Management) is complete. The acquisition includes the Montanore Project, a large undeveloped silver and gold project in Montana for which the final Environmental Impact Statement and Records of Decision were issued earlier this year. Montanore will remain owned by Mines Management, which is now a wholly owned subsidiary of Hecla. “Montanore has the potential to be a major silver and copper producer and we appreciate the support of the local community and Mines Management for this acquisition,” said Phillips S. Baker, Jr., Hecla’s President and CEO. “The next step is to complete the permitting so we can mine in a safe and environmentally responsible way.” Under the terms of the transaction, Hecla acquired all the outstanding shares of Mines Management for total consideration of approximately $46 million in Hecla stock. With completion of the transaction, Mines Management’s shares are expected to be suspended from trading on the NYSE MKT prior to the opening of the market on September 14, 2016, and are expected to cease trading on the Toronto Stock Exchange at the close of trading on September15, 2016. American Stock Transfer & Trust Company is acting as the exchange agent. Mines Management shareholders should receive a letter of transmittal within the next 10 days to exchange each outstanding common share of Mines Management for 0.2218 of a common share of Hecla. ABOUT HECLA Founded in 1891, Hecla Mining Company (
